—Appeal from a judgment of the Supreme Court (Kane, J.), entered October 5, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Inasmuch as petitioner, a prison inmate, has reappeared before respondent since the June 1997 parole release hearing that gave rise to this appeal and his request for release was again denied, the instant appeal is moot and must be dismissed (see, Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703).
Crew III, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.